Exhibit 10.1

 



 

FIRST AmENDMENT TO ForBEARANCE AGREEMENT

This First Amendment to Forbearance Agreement (this “Amendment”) is dated
effective as of March 1, 2016 (the “Effective Date”), by and among LILIS ENERGY,
INC., a Nevada corporation (“Borrower”), HEARTLAND BANK, an Arkansas state bank,
as administrative agent (in such capacity, “Agent”), and the financial
institutions from time to time signatory hereto (individually each a “Lender”
and any and all such financial institutions, collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS, Borrower and the Lenders entered into that certain Credit Agreement,
dated January 8, 2015 (as the same may have been or may hereafter be modified,
renewed or amended, the “Credit Agreement”), whereby the Lenders have made a
term loan to Borrower in the maximum principal amount of $3,000,000 (an any and
all renewals, extensions, modifications, amendments, and increases there to, the
“Loan”);

WHEREAS, Borrower and the Lenders entered into that Forbearance Agreement, dated
effective as of December 29, 2015 (as the same may have been or may hereafter be
modified, renewed or amended, the “Forbearance Agreement”) with respect to the
Credit Agreement;

WHEREAS, defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Forbearance Agreement; and

WHEREAS, Agent and Lenders have agreed to make such amendments, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:

Article I
AMENDMENTS

Section 1.01.      Subordinated Debt. Section 1.03(d) of the Forbearance
Agreement is hereby amended and restated in its entirety as of the Effective
Date as follows:

“Subordinated Debt. On or prior to January 15, 2016, the Borrower will deliver
to the Agent copies of executed subordinated notes in the form attached hereto
as Exhibit B issued in exchange for all subordinated Debt incurred by the
Borrower during the 180 day period immediately preceding the date of this
Agreement (the “Old Subordinated Debt”). During the Forbearance Period, the
Company will not issue or incur any new subordinated Debt except for
subordinated Debt which (i) is in the form attached hereto as Exhibit B and (ii)
is for a principal amount which when added to all Old Subordinated Debt and any
other new subordinated Debt issued during the Forbearance Period does not exceed
$5,000,000 in aggregate principal amount (all such new subordinated Debt issued
in accordance with the immediately preceding clauses (i) and (ii) is referred to
herein as the “New Subordinated Debt”). Upon the issuance of any Old
Subordinated Debt and New Subordinated Debt, in each case in the form attached
hereto as Exhibit B, the Company will not amend, alter or waive any provision of
such Old Subordinated Debt or New Subordinated Debt without the prior written
consent of the Agent. The Company will use the proceeds from the issuance of any
New Subordinated Debt issued prior to March 1, 2016 for only the following
purposes: (I) up to $1,000,000 paid to the Target as a deposit for the Merger,
(II) up to $1,000,000 paid to the Target’s senior lender, Independent Bank, as
part of the Merger conditions and (III) up to $1,300,000 for interest payments
to the Lenders and for the Company’s working capital and accounts payable. The
Company will use the proceeds from the issuance of up to $1,000,000 New
Subordinated Debt issued after to March 1, 2016 for only the following purposes:
(I) up to $150,000 paid to the Company’s auditors, (II) up to $100,000 for legal
expenses related to the Merger and (III) up to $750,000 for interest payments to
the Lenders and for the Company’s general working capital and other ordinary
accounts payable.”


 



Section 1.02.      Subordinated Debt and New Financing Reporting. The following
section is added as Section 1.03(e) of the Forbearance Agreement as of the
Effective Date:

“(e) Subordinated Debt and New Financing Reporting. Promptly following the
issuance of any New Subordinated Debt, the Company will deliver a copy of the
executed New Subordinated Debt to the Agent. On the last Business Day of each
calendar week beginning on March 4, 2016, Borrower will deliver by email to
Agent (i) a list of any money in escrow, and the investor which deposited such
money, for Borrower’s proposed financing to be used for the purchase of the
Brushy bank loan from Independent Bank and the repayment of the Loan (the “New
Financing”) and (ii) a brief update on the status and targeted closing date of
the New Financing.”

.

Article II
Representations

Section 2.01.       Borrower Representations. Borrower hereby represents and
warrants to Agent and each Lender that on the Effective Date and after giving
effect to this Amendment, (i) each of the representations and warranties of the
Borrower as set forth in the Loan Documents after giving effect to this
Amendment and the disclosures given in connection with negotiation and execution
of this Amendment are true and correct as of the Effective Date, (ii) Borrower
is in compliance with each provision of the Forbearance Agreement, (iii) no
Event of Default, other than the Forbearance Defaults (as defined in the
Forbearance Agreement) has occurred and is continuing or will occur as a result
of the consummation of this Amendment, (iv) this Amendment has been duly
executed and delivered on behalf of Borrower, (v) the execution, delivery and
performance of this Amendment by Borrower has been duly authorized by all
necessary action on the part of Borrower and (vi) the execution and consummation
of this Amendment by Borrower does not contravene, violate or conflict with any
applicable law or regulation.

2
 



Article III
GENERAL PROVISIONS

Section 3.01.       Payment of Expenses. Borrowers agree to reimburse Agent for
the out-of-pocket legal and consulting expenses by Agent in connection with this
Amendment upon the request of Agent.

Section 3.02.       Ratification. Borrower hereby ratifies its Obligations and
each of the Credit Agreement, the Forbearance Agreement and the other Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement, Forbearance Agreement and each of the other Loan Documents to which
it is a party shall continue in full force and effect after giving effect to
this Amendment. Nothing in this Amendment extinguishes, novates or releases any
right, claim, Lien, security interest or entitlement of Agent or Lenders created
by or contained in any of such documents nor is Borrower released from any
covenant, warranty or obligation created by or contained therein except as
specifically provided for herein.

Section 3.03.       No Defenses. Borrower hereby declares, as of the date
hereof, it has no set-offs, defenses or other causes of action against Agent or
Lenders arising out of the Loan Documents, the Forbearance Agreement or this
Amendment or by any documents mentioned herein or otherwise with respect to its
obligation to pay the Obligations; and, to the extent any such setoffs, defenses
or other causes of action may exist, whether known or unknown, such items are
hereby waived by Borrower.

Section 3.04.       Nonwaiver of Events of Default. Neither this Amendment nor
any other document executed in connection herewith constitutes or shall be
deemed, except as provided in the Forbearance Agreement, (a) a waiver of, or
consent by Agent or Lenders to, any default or event of default which may exist
or hereafter occur under any of the Loan Documents or the Forbearance Agreement,
(b) a waiver by Agent or Lenders of any of Borrower’s obligations under the Loan
Documents or the Forbearance Agreement except as specifically provided for
herein, or (c) a waiver by Agent or Lenders of any rights, offsets, claims, or
other causes of action that Agent or Lenders may have against Borrower.

Section 3.05.       Further Assurances. The parties hereto shall execute such
other documents as may be reasonably necessary or as may be reasonably required,
in the opinion of counsel to Agent, to effect the transactions contemplated
hereby and to protect the liens and security interests of Lenders under the Loan
Documents, the insurance thereof and the liens and/or security interests of all
other collateral instruments, all as modified by this Amendment.

Section 3.06.       Binding Agreement. This Amendment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective heirs,
representatives, successors and assigns.

Section 3.07.       Severability. Borrower, Agent and Lenders intend and believe
that each provision in this Amendment comports with all applicable local, state
or federal laws and judicial decisions. However, if any provision or provisions,
or if any portion of any provision or provisions, in this Agreement is found by
a court of law to be in violation of any applicable local, state or federal
ordinance, statute, law, administrative or judicial decision or public policy,
and if such court should declare such portion, provision or provisions of this
Amendment to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of Borrower, Agent and Lenders that such portion,
provision or provisions shall be given force to the fullest possible extent that
they are legal, valid and enforceable, that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void or unenforceable
portion, provision or provisions were not contained herein and that the rights,
obligations and interests of Borrower, Agent and Lenders under the remainder of
this Amendment shall continue in full force and effect.

3
 



Section 3.08.       Counterparts. For the convenience of the parties, this
Amendment may be executed in multiple counterparts, each of which for all
purposes shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mail, facsimile
or other electronic means shall be effective as a delivery of a manually
executed counterpart of this Amendment.

Section 3.09.       Choice of Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ARKANSAS AND APPLICABLE
UNITED STATES FEDERAL LAW.

Section 3.10.       ENTIRE AGREEMENT. THIS AMENDMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.
FURTHERMORE, IN THIS REGARD, THIS AMENDMENT AND THE OTHER WRITTEN LOAN DOCUMENTS
REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH
PARTIES.

(Signature Page Follows)



4
 

 

IN WITNESS WHEREOF, this Amendment is executed effective as of the date first
written above.



  BORROWER:       LILIS ENERGY, INC.,   a Nevada corporation       By: /s/ Kevin
Nanke   Name: Kevin Nanke   Title: Chief Financial Officer         AGENT AND
LENDER:     HEARTLAND BANK,   an Arkansas state bank       By: /s/ Phil Thomas  
Name: Phil Thomas   Title: EVP/CLO          








5
 





